The opinion of the Court was delivered, by
Black, C. J.
In Dodd v. Crozier, decided at Pittsburgh, last September, we held that where judgment had been taken by the plaintiff fob that part of the claim which the affidavit of defence admitted to be due, and execution had been issued, and the money collected by the sheriff, the balance of the claim could not be proceeded for, but must be considered as abandoned. The first judgment is a bar to a further recovery for the same cause of action. The only difference between that case and the present one is, that there an execution was issued, and here the money was voluntarily paid. This does not seem to justify a contrary judgment. The case of McKinney v. Mitchell (4 W. & S. 25), cited and relied on by the plaintiff in error, was under a rule of court: this is under the act of Assembly ; and the distinction between the two is very clearly pointed out by the judge who delivered the opinion below.
Judgment affirmed.